

114 S2951 IS: Foreign Spill Protection Act of 2016
U.S. Senate
2016-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2951IN THE SENATE OF THE UNITED STATESMay 18, 2016Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Oil Pollution Act of 1990 to impose penalties and provide for the recovery of removal
			 costs and damages in connection with certain discharges of oil from
			 foreign offshore units, and for other purposes.
	
 1.Short titleThis Act may be cited as the Foreign Spill Protection Act of 2016. 2.Liability of owners and operators of foreign facilities (a)Oil Pollution Act of 1990 amendments (1)DefinitionsSection 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701) is amended—
 (A)in paragraph (26)(A)— (i)in clause (ii), by striking onshore or offshore facility, any person and inserting onshore facility, offshore facility, or foreign offshore unit or other facility located seaward of the exclusive economic zone, including a facility located in, on, or under any land within a foreign country, any person; and
 (ii)in clause (iii), by striking offshore facility, the person who and inserting offshore facility or foreign offshore unit or other facility located seaward of the exclusive economic zone, including a facility located in, on, or under any land within a foreign country, the person or entity that;
 (B)in paragraph (27), by inserting before the semicolon at the end the following: , including any foreign individual and any foreign public or private entity; and (C)in paragraph (32)—
 (i)by redesignating subparagraphs (D) through (F) as subparagraphs (E) through (G), respectively; (ii)by inserting after subparagraph (C) the following:
							
 (D)Foreign facilitiesIn the case of a foreign offshore unit or other facility located seaward of the exclusive economic zone, including a facility located in, on, or under any land within a foreign country, any person owning or operating the facility, and any leaseholder, permit holder, assignee, or holder of a right of use and easement granted under applicable foreign law for the area in which the facility is located.; and
 (iii)in subparagraph (G) (as so redesignated), by striking or offshore facility, the persons and inserting offshore facility, or foreign offshore unit or other facility located seaward of the exclusive economic zone, including a facility located in, on, or under any land within a foreign country, the persons or entities.
 (2)Actions on behalf of fundSection 1015(c) of the Oil Pollution Act of 1990 (33 U.S.C. 2715(c)) is amended, in the third sentence, by adding before the period at the end the following: , or any other facility located seaward of the exclusive economic zone, including a facility located in, on, or under any land within a foreign country.
 (b)Federal Water Pollution Control Act amendmentSection 311(a)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1321(a)(6)) is amended by striking (B) and all that follows through and (C) and inserting the following (B) in the case of a facility, any person owning or operating the facility, and (C).
			